Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Advisory action.
Since this application is eligible for continued examination under 37 CFR 1.114, the
previous Final Rejection with the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on January 10, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 4, 6, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the previously cited prior art fail to teach the limitations of 
the Amended claims.  
Specifically, Applicant argues that the prior art fail to teach “retransmitted and even if there is at least one CBG, other than the retransmitted CBG, in the TB that is not retransmitted.”

	Therefore, an additional prior art search has been performed, whereby the result is implemented in the rejection that follows.

Claim Rejections - 35 USC §103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 1, 4, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US PGPUB 2018/0287 745) in view of Marinier et al (USPGPUB 20200195386 and Yang et al USPGPUB 20200274673.)
Regarding claim 1, Sun el al disclose a terminal comprising: a receiver that receives a transport block (TB) including one or more codeblock groups (CBGs) (see abstract, para: 0051, 0053, UE receiver receives 18 Inducting set/group of CBGs); and a processor that controls transmission of retransmission (see Figure 12, 13 and14, para: 0042, 0043, processing system with processor controls transmission of retransmission, controller/processor of UE associated with controlling transmission or retransmission control data, UE sends ACK signal that triggers retransmission (control communication or retransmission), 0038, 0039, 0048, 0052-0054, UC1 and DCl/control information where, control information Includes HARO AGK/NACK bit per CBG, controller/processor of UE associated with controlling transmission or retransmission control data, UE sends ACK signal that triggers retransmission)
control information that indicates an ACK or a NACK per CBG (see para; 0038, 0039, 0047, 0050, UCI and DCl/control Information where, control information includes HARQG AGK/NAGK hit per CBG) wherein, when at least one CBG in the TB is subject to retransmission (see abstract, CBGs of TB is subject to retransmission), among all CBGs in the TB, (see abstract, para; 0050, 0053, 0059, 0065,

ACK/HACK associated with CBGs where one or more/all CBGs decoding failed before retransmission of CBG among all CBGs in transport block.)
Although Sun et al fail to teach the processor controls transmission of ACKs for all CBGs that are successfully decoded, in analogous art, Marinier et al disclose the processor/WTRU controls transmission of ACKs for all CBGs that are successfully decoded, and like SUN, Marinier teach CBG including one or more codeblocks (see abstract, para; 0006, 0007, 0095, 0096, 0193, WTRU processor configured to control transmission associated with ACK w/r to each CBG when decoding is successfully performed.)   Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement a WT RU processor controls transmission of ACKs for all CBGs that are successfully decoded as taught by Marinier et al with the teachings of Sun et al for the purpose of further minimizing latency in processing data information.
Although Sun and Marinier are not clear on teaching “wherein, when at least one CBG in the TB is retransmitted and even if there is at least one CBG, other than the retransmitted CBG, in the TB that is not retransmitted,” in analogous art, Yang disclose UE control transmission of all CBGs NACK whereby retransmission is not required (see para: 228, 297, 293, 311, 318, UE controls transmission of all CBGs and associated ACK/NACK.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein, when at least one CBG in the TB 

is retransmitted and even if there is at least one CBG, other than the retransmitted CBG, in the TB that is not retransmitted as taught by Yang et al with the combined teachings of Sun et al and Marinier et al for the purpose of further minimizing latency in processing data information.
Regarding claim 4, Sun et al further disclose wherein the receiver receives information indicating the CBG that is subjected to retransmission (see abstract, para:0038, CBG received is subject to retransmission.)
Regarding claim 6, Sun et al disclose a radio communication method for a terminal, comprising receiving a transport block (T8) including one or more codeblock groups (CBGs) (see para; 0053, UE/terminal receives IB including a set of CBGs); and controlling transmission of retransmission control information that indicates an ACK or a NACK per GBG (see Figure 3,12, 13 and 14, para; 0038, 0039, 0048, 0052-0054, UCI and DCl/control information where, control information includes HARQ ACK/NACK bit per CBG, controller/processor of UE associated with controlling transmission or retransmission control data, UE sends ACK signal that triggers retransmission); and wherein when at least one GBG in the IB is subject to retransmission (see abstract, CBGs of IB is subject to retransmission), the terminal controls NACKs for all CBGs that have failed in decoding before retransmission of the CBG among all CBGs in the IB (see abstract, para: 0006, 0068, 0053, 0054, ACK/NACK associated with CBGs where one or more/all CBGs decoding failed before retransmission of GBG among all CBGs In transport block.)

Although Sun et al fail to teach the terminal controls transmission of ACKs for all CBGs that are successfully decoded, in analogous art, Marinier et al disclose terminal controls transmission of ACKs for all CBGs that are successfully decoded, (see abstract, para; 0006, 0007, 0095, 0096, 0193, WIT RU processor configured to control transmission associated with ACK w/r to each CBG when decoding is successfully performed.)
Therefore, if would have been obvious for one of ordinary skilled in the art before the effective filing date to implement terminal controls transmission of AGKs for all CBGs that are successfully decoded as taught by Marinier et al with the teachings of Sun et al for the purpose of further minimizing latency in processing data information.
Although Sun and Marinier are not clear on teaching “wherein, when at least one CBG in the TB is retransmitted and even if there is at least one CBG, other than the retransmitted CBG, in the TB that is not retransmitted,” in analogous art, Yang disclose UE control transmission of all CBGs NACK whereby retransmission is not required (see para: 228, 297, 293, 311, 318, UE controls transmission of all CBGs and associated ACK/NACK.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein, when at least one CBG in the TB is retransmitted and even if there is at least one CBG, other than the retransmitted CBG, in the TB that is not retransmitted as taught by Yang et al with the combined 


teachings of Sun et al and Marinier et al for the purpose of further minimizing latency in processing data information.
Regarding claim 11, Sun et al disclose a base station comprising: a transmitter that transmits a transport block (IB) including one or more codeblock groups (CBGs) (see abstract, para: 0048, 0051, 0053, UE receiver receives IB including set/group of CBGs from a base station); and 
a processor that controls reception of retransmission control information that indicates an AGK or a NACK per CBG (see Figure 12, 13 and 14, para: 0042, 0043, 0098, 0098, processing system with processor (element 1204) and retransmission control (element 1109) controls transmission of retransmission, controller/processor of UE associated with controlling transmission or retransmission control data, UE sends ACK signal that triggers retransmission,))
wherein, when at least one CBG in the TB is subject to retransmission (see abstract, CBGs of TB is subject to retransmission), and the NACKs for all CBGs that have failed in decoding before retransmission of the CBG among all CBGs in the TB (see abstract, para: 0008, 0038, 0053, 0054, ACK/NACK associated with CBGs where one or more/all CBGs decoding failed before retransmission of CBG among all CBGs in transport block.)
Although Sun et al fail to teach the processor controls transmission of ACKs for all CBGs that are successfully decoded, in analogous art, Marinier et al disclose the (see abstract, para; 0006, 0007, 0095, 0096, 0193, processor configured to control transmission associated with ACK w/r to each CBG when decoding is successfully performed.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement a processor controls transmission of ACKs for all CBGs that are successfully decoded as taught by Marinier et al with the teachings of Sun et al for the purpose of further minimizing latency in processing data information.
Although Sun and Marinier are not clear on teaching “wherein, when at least one CBG in the TB is retransmitted and even if there is at least one CBG, other than the retransmitted CBG, in the TB that is not retransmitted,” in analogous art, Yang disclose UE control transmission of all CBGs NACK whereby retransmission is not required (see para: 228, 297, 293, 311, 318, UE controls transmission of all CBGs and associated ACK/NACK.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein, when at least one CBG in the TB is retransmitted and even if there is at least one CBG, other than the retransmitted CBG, in the TB that is not retransmitted as taught by Yang et al with the combined teachings of Sun et al and Marinier et al for the purpose of further minimizing latency in processing data information.


Regarding claim 12, Sun el al disclose a system comprising a terminal and a base station, wherein: the terminal (see Fig. 3, 7, 13 and 14) comprises: a receiver that receives a transport block (IB) including one or more codeblock groups (CBGs) (see abstract, para: 0051, 0053, UR receiver receives TB inducting set/group of CBGs); and a processor that controls transmission of retransmission control information that indicates an ACK or a NACK per CBG (see Figure 12, 13 and 14, para: 0042, 0043, 0098, 0098, processing system with processor (element 1204)and retransmission control (element 1109) controls transmission of retransmission, controller/processor of UE associated with controlling transmission or retransmission control data, UE sends ACK signal that triggers retransmission,))
wherein, when at least one CBG in the TB is subject to retransmission (see abstract, CBGs of TB is subject to retransmission),
the processor of the terminal controls transmission of ACKs for all CBGs that are successfully decoded (see abstract, para: 0050, 0053, 0059, 0085, ACK/NACK associated with CBGs where one or more/(all) CBGs decoding successful of CBG among all CBGs in transport block) and NACKs for all CBGs that have failed in decoding before retransmission of the CBG among all CBGs in the TB decoding fled before retransmission of CBG among all CBGs in transport block,) and the base station (see Figure 1, 3, 11 and 12) comprises: a transmitter that transmits the IB including one or more CBGs (see abstract, para: 0051, 0053, UE receiver receives TB including set/group of CBGs); and

a processor that controls reception of the retransmission control information that indicates an ACK or a NACK per CBG (see abstract, pare: 0050, 0070, 0071, 0072, UE processor controls receiving of retransmission with respect to ACK/NACK per CBG,)
wherein, when at least one CBG in the TB is subject to retransmission (see abstract, CBGs of TB is subject to retransmission), NACKs for all CBGs that have failed in decoding before retransmission of the CBG among all CBGs in the TB (see abstract, para; 0006, 0038, 0053, 0054, ACK/NACK associated with CBGs where one or more/all CBGs decoding failed before retransmission of CBG among all CBGs in transport block) 
a processor of the base station controls reception of retransmission control information that indicates an ACK or a NACK per CBG (see abstract, Figure 12, 13,14, para; 0038, 0042, 0043, 0096, 0098, processing system with processor (element 1204) and retransmission control (element 1109) controls receptions retransmission.)
Although Sun et al fail to teach the processor controls reception of ACKs for all CBGs that are successfully decoded, in analogous art, Marinier et al disclose the processor controls transmission of ACKs for all CBGs that are successfully decoded, (see abstract, para; 0006, 0007, 0095, 0096, 0193, WITRU processor configured to 


control receiving associated with ACK w/r to each CBG when decoding is successfully performed.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement a processor controls transmission of ACKs for all CBGs that are successfully decoded as taught by Marinier et al with the teachings of Sun et al for the purpose of further minimizing latency in processing data information.
Although Sun and Marinier are not clear on teaching “wherein, when at least one CBG in the TB is retransmitted and even if there is at least one CBG, other than the retransmitted CBG, in the TB that is not retransmitted,” in analogous art, Yang disclose UE control transmission of all CBGs NACK whereby retransmission is not required (see para: 228, 297, 293, 311, 318, UE controls transmission of all CBGs and associated ACK/NACK.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein, when at least one CBG in the TB is retransmitted and even if there is at least one CBG, other than the retransmitted CBG, in the TB that is not retransmitted as taught by Yang et al with the combined teachings of Sun et al and Marinier et al for the purpose of further minimizing latency in processing data information.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467  
February 5, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467